[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 663 
Judgment entered upon order of the Appellate Division modified by reversing findings of fact made in the Appellate Division, Nos. 49, 52, 56, 64, 68 (6) and 68 (8). The claims covered by these findings, which are herewith disallowed, total $6,575.35. In regard to findings Nos. 53, 54, 55 and 59, which amount to a total of $1,397.05, 15% should be added for profit, a total of $209.56. In all other respects the judgment is affirmed.
The judgment entered upon the order of the Appellate Division in the sum of $18,906.63 with interest from July 1, 1925, should be modified to the sum of $12,520.44 with interest from July 1, 1925, and disbursements of $2,502.25, and as so modified affirmed, without costs.
CRANE, Ch. J., HUBBS, LOUGHRAN and FINCH, JJ., concur; LEHMAN and RIPPEY, JJ., dissent and vote to affirm; O'BRIEN, J., taking no part.
Judgment accordingly.